Opinion filed September 11, 2020




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-20-00172-CV
                                  __________

                  $1,030 IN U.S. CURRENCY, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV1908344


                     MEMORANDUM OPINION
      Alex Lopez Jr. filed a timely notice of appeal from a default judgment of
forfeiture. On August 3, 2020, when the appeal was docketed in this court, the clerk
of this court requested that Appellant pay the $205 filing fee or file a statement of
inability to afford payment and that he also file a docketing statement on or before
August 24, 2020. For Appellant’s convenience, the clerk attached to her letter a
statement of inability to afford payment of court costs so that Appellant could fill it
out and return it to this court. Appellant did not do so, even though he did he file a
response to this court’s August 3 letter in which he indicated that this court “should
know” that he is indigent. On August 13, we sent Appellant a letter similar to our
August 3 letter and again attached a statement of inability to afford payment of court
costs. In that letter, we informed Appellant that the statement of inability to afford
payment of court costs and the docketing statement were due on or before August 31,
2020. In response to this court’s August 13 letter, Appellant informed this court by
letter filed August 24 that he refused to send the documents requested by this court
and that he wished to withdraw his appeal. He indicated that he wanted this court to
“leave [him] be so that [he] can fight [his] criminal case in peace and prove [his]
innocence.”
        Because Appellant has failed to pay the required filing fee in this appeal, has
failed to provide this court with a statement of inability to afford payment of court
costs, and has notified this court that he wishes to withdraw his notice of appeal, we
dismiss the appeal. See TEX. R. APP. P. 5, 42.3.


                                                                   PER CURIAM


September 11, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2